In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Golden, J.), dated April 19, 1996, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants submitted proof in admissible form which established that the plaintiff Cyd Young had not suffered serious injury within the meaning of Insurance Law § 5102 (d). The burden thus shifted to the plaintiffs to demonstrate the existence of a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955).
The plaintiffs failed to meet this burden. The medical report of the plaintiffs’ medical expert is conclusory in nature and does not specify any quantifiable limitation on the injured plaintiff’s cervical and lumbosacral spine. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.